—In a matrimonial action in which the parties were divorced by judgment dated December 12, 1997, the plaintiff former husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Shapiro, J.), dated January 14, 1999, as (1) directed a hearing to determine whether he was in contempt for failing to pay certain expenses, and (2) denied that branch of his cross motion which was to direct the receivers Peter Goodrich and Kevin Kitson to perform an accounting.
Ordered that the appeal from so much of the order as *434directed a hearing is dismissed, without costs or disbursements; and it is further,
Ordered that the order is modified, on the law, by deleting the provision thereof denying that branch of the cross motion which was to direct an accounting by the receiver Kevin Kitson and substituting therefor a provision granting that branch of the cross motion; as so modified, the order is affirmed insofar as reviewed, without costs or disbursements.
The appeal from so much of the order as directed a hearing is dismissed since no appeal lies as of right from an order which directs a hearing to aid in the disposition of a motion and leave to appeal has not been granted (see, Matter of Chiakpo v Obi, 255 AD2d 579; Palma v Palma, 101 AD2d 812).
The court properly denied that branch of the plaintiffs cross motion which was for an accounting by the receiver Peter Goodrich, since Goodrich was discharged from his duties and the plaintiff consented to the discharge (cf., Columbus Realty Inv. Corp. v G & S Winding Rd., 257 AD2d 592; Matter of Frankle, 241 App Div 767). However, the court improperly denied that branch of the cross motion which was for an accounting by the receiver Kevin Kitson (see, CPLR 6404).
The plaintiffs contention that the court improperly denied his motion to hold the defendant in contempt is not properly before this Court as that motion was not decided in the order appealed from.
The plaintiffs remaining contentions are without merit. O’Brien, J. P., Thompson, S. Miller and Feuerstein, JJ., concur.